Exhibit 10.3

INVESTMENT MANAGEMENT AGREEMENT

 

THIS AGREEMENT, dated as of July 29, 2016, is entered into by and between Ivy
Variable Insurance Portfolios f/k/a Ivy Funds Variable Insurance Portfolios (the
"Trust") and Ivy Investment Management Company ("IICO"), with respect to each
series of the Trust listed in Appendix A (each, a "Fund").

WITNESSETH:

 

In consideration of the mutual promises and agreements herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, it is hereby agreed by and between the parties hereto as follows:

 

I.In General

IICO agrees to act as investment adviser to each Fund with respect to the
investment of its assets and in general to supervise the investments of each
Fund, subject at all times to the direction and control of the Board of Trustees
of the Trust, all as more fully set forth herein.

II.Duties of IICO with respect to investment of assets of the Trust

 

A. IICO shall regularly provide investment advice to each Fund and shall,
subject to the succeeding provisions of this section, continuously supervise the
investment and reinvestment of cash, securities or other property comprising the
assets of the investment portfolios of each Fund; and in furtherance thereof,
IICO shall as to each Fund:

 

1.obtain and evaluate pertinent information about significant developments and
economic, statistical and financial data, domestic, foreign or otherwise,
whether affecting the economy generally or one or more of the portfolios of the
Fund, and whether concerning the individual companies whose securities are
included in the Fund's portfolios or the industries in which they engage, or
with respect to securities which IICO considers desirable for inclusion in the
Fund's portfolio;

 

2.furnish continuously an investment program for the Fund;

 

3.determine what securities shall be purchased or sold by the Fund; and

 

4.take, on behalf of the Fund, all actions which appear to IICO necessary to
carry into effect such investment programs and supervisory functions as
aforesaid, including the placing of purchase and sell orders.

B. Subject to the provisions of this Agreement and the requirements of the
Investment Company Act of 1940 (and any rules or regulations in force
thereunder), IICO is authorized







--------------------------------------------------------------------------------

 



to appoint one or more qualified investment sub-advisers (each, a "Sub-Adviser")
to provide the Funds with certain services required by this Agreement. Each
Sub-Adviser shall have such investment discretion and shall make all
determinations with respect to the investment of the Funds' assets as shall be
assigned to that Sub-Adviser by IICO and the purchase and sale of portfolio
securities and other financial instruments with respect to those assets.

 

Subject to the supervision and direction of the Board of Trustees of each Fund
IICO shall:

 

1.have overall supervisory responsibility for the general management and
investment of the Fund's assets;

 

2.determine the allocation and reallocation of assets among the Sub-Advisers, if
any; and

 

3.have full investment discretion to make all determinations with respect to the
investment of a Funds' assets not otherwise assigned to a Sub-Adviser.

 

IICO shall research and evaluate each Sub-Adviser, if any, including: performing
initial due diligence on prospective Sub-Advisers and monitoring each
Sub-Adviser's ongoing performance; communicating performance expectations and
evaluations to each Sub-Adviser; and recommending to the Board of Trustees of
each Fund whether a Sub-Adviser's contract

should be renewed, modified or terminated. When appropriate, IICO shall also
recommend to the Board of Trustees of each Fund changes or additions to the
Sub-Advisers.

 

C. IICO shall make appropriate and regular reports to the Board of Trustees of
the Trust on the actions it takes pursuant to Section II.A. above. Any
investment programs furnished by IICO under this section, or any supervisory
function taken hereunder by IICO shall at all times conform to and be in
accordance with any requirements imposed by:

 

1.the provisions of the Investment Company Act of 1940 Act, as amended ("1940
Act") and any rules or regulations in force thereunder;

 

2.any other applicable provision of law;

 

3.the provisions of the Trust Instrument of the Trust as amended from time to
time;

 

4.the provisions of the Bylaws of the Trust as amended from time to time;

 

5.the terms of the registration statements of the Trust, as amended from time to
time, under the Securities Act of 1933 and the 1940 Act.

 

D. Any investment programs furnished by IICO under this section or any
supervisory functions taken hereunder by IICO shall at all times be subject to
any directions of the Board of Trustees of the Trust, its Executive Committee,
or any committee or officer of the Trust acting pursuant to authority given by
the Board of Trustees.



2

--------------------------------------------------------------------------------

 



III.Allocation of Expenses

 

The expenses of the Trust and the expenses of IICO in performing its functions
under this Agreement shall be divided into two classes, to wit: (i) those
expenses which will be paid in full by IICO as set forth in subparagraph "A"
hereof, and (ii) those expenses which will be paid in full by each Fund, as set
forth in subparagraph "B" hereof.

 

A.With respect to the duties of IICO under Section II above, it shall pay in
full, except as to the brokerage and research services acquired through the
allocation of commissions as provided in Section IV hereinafter, for (a) the
salaries and employment benefits of all employees of IICO who are engaged in
providing these advisory services; (b) adequate office space and suitable office
equipment for such employees; and (c) all telephone and communications costs
relating to such functions. In addition, IICO shall pay the fees and expenses of
all trustees of the Trust who are employees of IICO or an affiliated
corporation and the salaries and employment benefits of all officers of the
Trust who are affiliated persons of IICO.

 

B.The Funds shall pay in full for all of their respective expenses which are not
listed above (other than those assumed by IICO or its affiliates in their
respective capacities as principal underwriter of the shares of each of the
Funds, as Shareholder Servicing Agent or as Accounting Services Agent for the
Funds), including (a) the costs of preparing and printing prospectuses and
reports to shareholders of the Funds, including mailing costs; (b) the costs of
printing all proxy statements and all other costs and expenses of meetings of
shareholders of the Funds (unless the Trust and IICO shall otherwise agree); (c)
interest, taxes, brokerage commission and premiums on fidelity and other
insurance; (d) audit fees and expenses of independent accountants and legal fees
and expenses of attorneys, but not of attorneys who are employees of IICO or an
affiliated company; (e) fees and expenses of its trustees not affiliated with
IICO or its affiliates; (f) custodian fees and expenses; (g) fees payable by the
Trust and/or the Funds under the Securities Act of 1933, the 1940 Act and the
securities or "Blue-Sky" laws of any jurisdiction; (h) fees and assessments of
the Investment Company Institute or any successor organization; (i) such
nonrecurring or extraordinary expenses as may arise, including litigation
affecting the Trust and/or the Funds, and any indemnification by the Trust of
its officers, directors, employees and agents with respect thereto; (j) the
costs and expenses provided for in any Shareholder Servicing Agreement or
Accounting Services Agreement, including amendments thereto, contemplated by
subsection C of this Section III. In the event that any of the foregoing shall,
in the first instance, be paid by IICO, a Fund shall pay the same to IICO on
presentation of a statement with respect thereto.

 

C.IICO, or an affiliate of IICO, may also act as (i) transfer agent or
shareholder servicing agent of each Fund of the Trust and/or as (ii) accounting
services agent of each Fund of the Trust if at the time in question there is a
separate agreement, "Shareholder Servicing Agreement" and/or "Accounting
Services Agreement," covering such functions between the Trust and IICO or such
affiliate. The corporation, whether IICO or its affiliate, which is the party to
such Agreement with the Trust is referred to as the "Agent." Each such Agreement
shall provide in substance that it shall not go into effect, or be amended, or a
new agreement covering the same topics between the Trust and the Agent be
entered into as to a Fund, unless the terms of such Agreement, such amendment or
such new agreement have been





3

--------------------------------------------------------------------------------

 



approved by the Board of Trustees of the Trust, including the vote of a majority
of the trustees who are not "interested persons" as defined in the 1940 Act, of
either party to the Agreement, such amendment or such new agreement (considering
IICO to be such a party even if at the time in question the Agent is an
affiliate of IICO), cast in person at a meeting called for the purpose of voting
on such approval. Such a vote is referred to as a "disinterested trustee" vote.
Each such Agreement shall also provide in substance for its continuance, unless
terminated, for a specified period which shall not exceed two years from the
date of its execution and from year to year thereafter only if such continuance
is specifically approved at least annually by a disinterested trustee vote, and
that any disinterested trustee vote shall include a determination that (i) the
Agreement, amendment, new agreement or continuance in question is in the best
interests of each affected Fund and its shareholders; (ii) the services to be
performed under the Agreement, the Agreement as amended, new agreement or
agreement to be continued are services required for the operation of the Fund;
(iii) the Agent can provide services the nature and quality of which are at
least equal to those provided by others offering the same or similar services;
and (iv) the fees for such services are fair and reasonable in light of the
usual and customary charges made by others for services of the same nature and
quality. Any such Agreement may also provide in substance that any disinterested
trustee vote may be conditioned on the favorable vote of the holders of a
majority (as defined in or under the 1940 Act) of the outstanding shares of each
class or series of the Trust. Any such Agreement shall also provide in substance
that it may be terminated as to a Fund by the Agent at any time without penalty
upon giving the Trust one hundred twenty (120) days' written notice (which
notice may be waived by the Trust) and may be terminated as to a Fund by the
Trust at any time without penalty upon giving the Agent sixty (60) days' written
notice (which notice may be waived by the Agent), provided that such termination
by the Trust shall be directed or approved by the vote of a majority of the
Board of Trustees of the Trust in office at the time or by the vote of the
holders of a majority (as defined in or under the 1940 Act) of the outstanding
shares of each class or series of the Trust.

 

IV.Brokerage

 

A.IICO may select brokers to effect the portfolio transactions of each Fund on
the basis of its estimate of their ability to obtain, for reasonable and
competitive commissions, the best execution of particular and related portfolio
transactions. For this purpose, "best execution" means prompt and reliable
execution at the most favorable price obtainable. Such brokers may be selected
on the basis of all relevant factors including the execution capabilities
required by the transaction or transactions, the importance of speed,
efficiency, or confidentiality, and the willingness of the broker to provide
useful or desirable investment research and/or special execution services. IICO
shall have no duty to seek advance competitive commission bids and may select
brokers based solely on its current knowledge of prevailing commission rates.

 

B.Subject to the foregoing, IICO shall have discretion, in the interest of the
Funds, to direct the execution of its portfolio transactions to brokers who
provide brokerage and/or research services (as such services are defined in
Section 28(e) of the Securities Exchange Act of 1934) for the Funds and/or other
accounts for which IICO exercises "investment discretion"  (as that term is
defined in Section 3(a)(35) of the Securities Exchange Act of 1934); and in
connection with such transactions, to pay commission in excess of the amount
another     adequately qualified broker would have charged if IICO determines,
in good faith, that such



4

--------------------------------------------------------------------------------

 



commission is reasonable in relation to the value of the brokerage and/or
research services provided by such broker, viewed in terms of either that
particular transaction or the overall responsibilities of IICO with respect to
the accounts for which it exercises investment discretion. In reaching such
determination, IICO will not be required to attempt to place a specified dollar
amount on the brokerage and/or research services provided by such broker;
provided that IICO shall be prepared to demonstrate that such determinations
were made in good faith, and that all commissions paid by the Funds over a
representative period selected by the Trust's Board of Trustees were reasonable
in relation to the benefits to the Funds.

 

V.Compensation of IICO

As compensation in full for services rendered and for the facilities and
personnel furnished under sections I, II, and IV of this Agreement, each Fund
will pay to IICO for each day the fees specified in Appendix B hereto.

The amounts payable to IICO shall be determined as of the close of business each
day; shall, except as set forth below, be based upon the value of net assets
computed in accordance with the Trust Instrument; and shall be paid in arrears
whenever requested by IICO. In computing the value of the net assets of each
Fund, there shall be excluded the amount owed to the Fund with respect to shares
which have been sold but not yet paid to the Fund by Waddell & Reed, Inc.

Notwithstanding the foregoing, if the laws, regulations or policies of any state
in which shares of the Funds are qualified for sale limit the operation and
management expenses of the Funds, IICO will refund to the Funds the amount by
which such expenses exceed the lowest of such state limitations.

 

VI.Undertakings of IICO; Liabilities

IICO shall give to the Trust the benefit of its best judgment, efforts and
facilities in rendering advisory services hereunder.

IICO shall at all times be guided by and be subject to each Fund's investment
policies, the provisions of the Trust Instrument and Bylaws of the Trust as each
shall from time to time be amended, and to the decision and determination of the
Trust's Board of Trustees.

 

This Agreement shall be performed in accordance with the requirements of the
1940 Act, the Investment Advisers Act of 1940, the Securities Act of 1933, and
the Securities Exchange Act of 1934, to the extent that the subject matter of
this Agreement is within the purview of such Acts. Insofar as applicable to IICO
as an investment adviser and affiliated person of the Trust, IICO shall comply
with the provisions of the 1940 Act, the Investment Advisers Act of 1940 and the
respective rules and regulations of the Securities and Exchange Commission
thereunder.

In the absence of willful misfeasance, bad faith, gross negligence or reckless
disregard of 





5

--------------------------------------------------------------------------------

 



obligations or duties hereunder on the part of IICO it shall not be subject to
liability to the Trust or to any shareholder of the Funds (direct or beneficial)
for any act or omission in the course of or connected with rendering services
thereunder or for any losses that may be sustained in the purchase, holding or
sale of any security.

 

VII.Duration of this Agreement

 

This Agreement shall become effective on October 1, 2016, and shall continue in
effect as to a Fund, unless terminated as hereinafter provided, for a period of
one year and from year-to-year thereafter only if such continuance is
specifically approved at least annually by the Board of Trustees, including the
vote of a majority of the trustees who are not parties to this Agreement or
"interested persons" (as defined in the 1940 Act) of any such party, cast in
person at a meeting called for the purpose of voting on such approval, or by the
vote of the holders of a majority (as defined in the 1940 Act) of the
outstanding voting securities of the Fund.

 

VIII.Termination

This Agreement may be terminated as to a Fund by IICO at any time without
penalty upon giving the Trust one hundred twenty (120) days' written notice
(which notice may be waived by the Trust) and may be terminated as to a Fund by
the Trust at any time without penalty upon giving IICO sixty (60) days' written
notice (which notice may be waived by IICO), provided that such termination by
the Trust shall be directed or approved by the vote of a majority of the Board
of Trustees of the Trust in office at the time or by the vote of a majority (as
defined in the 1940 Act) of the outstanding voting securities of the affected
Fund. This Agreement shall automatically terminate in the event of its
assignment, the term "assignment" for this purpose having the meaning defined in
Section 2(a)(4) of the 1940 Act and the rules and regulations thereunder.

(The remainder of this page intentionally left blank)

 





6

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused the foregoing instrument to
be

executed by their duly authorized officers and their corporate seal to be
hereunto affixed, all as of

the day and year first above written.

 

 

 

 

 

 

 

(Seal)

IVY VARIABLE INSURANCE

 

PORTFOLIOS

 

 

 

 

 

By:

/s/ Wendy J. Hills

 

 

Wendy J. Hills

 

 

Vice President

 

 

 

ATTEST:

 

 

 

 

 

By:

/s/ Philip A. Shipp

 

 

 

Philip A. Shipp

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 

 

(Seal)

IVY INVESTMENT MANAGEMENT COMPANY

 

 

 

 

By:

/s/ Henry J. Herrmann

 

 

Henry J. Herrmann

 

 

President

 

 

 

ATTEST:

 

 

By:

/s/ James D. Hughes

 

 

 

James D. Hughes

 

 

 

Assistant Secretary

 

 

 

 

 

 

 

 

 





7

--------------------------------------------------------------------------------

 



APPENDIX A

TO INVESTMENT MANAGEMENT AGREEMENT

 

 

 

Ivy VIP Global Natural Resources

Ivy VIP International Core Equity

Ivy VIP Micro Cap Growth

Ivy VIP Pathfinder Moderate – Managed Volatility

Ivy VIP Pathfinder Moderately Aggressive – Managed Volatility

Ivy VIP Pathfinder Moderately Conservative – Managed Volatility

Ivy VIP Real Estate Securities

Ivy VIP Small Cap Value

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 





8

--------------------------------------------------------------------------------

 



APPENDIX B

TO INVESTMENT MANAGEMENT AGREEMENT

IVY VARIABLE INSURANCE PORTFOLIOS

 

FEE SCHEDULE

 

A cash fee computed each day on net asset value for each Fund at the annual
rates listed below:

 

Global Natural Resources

 

Net Fund Assets

Fee

 

 

Up to $500 million

1.00%

Over $500 million and up to $1 billion

0.85%

Over $1 billion and up to $2 billion

0.83%

Over $2 billion and up to $3 billion

0.80%

Over $3 billion

0.76%

 

 

International Core Equity

 

Net Fund Assets

Fee

Up to $1 billion

0.85%

Over $1 billion and up to $2 billion

0.83%

Over $2 billion and up to $3 billion

0.80%

Over $3 billion

0.76%

 

 

Micro Cap Growth

 

Net Fund Assets

Fee

 

 

Up to $1 billion

0.95%

Over $1 billion and up to $2 billion

0.93%

Over $2 billion and up to $3 billion

0.90%

Over $3 billion

0.86%

 

 

Pathfinder Moderate - Managed Volatility

 

Net Fund Assets

Fee

 

 

Up $500 million

0.20%

Over $500 million and up to $1 billion

0.17%

Over $1 billion

0.15%

 

 





9

--------------------------------------------------------------------------------

 



Pathfinder Moderately Aggressive – Managed Volatility

Net Fund Assets

Fee

 

 

Up $500 million

0.20%

Over $500 million and up to $1 billion

0.17%

Over $1 billion

0.15%

 

 

Pathfinder Moderately Conservative – Managed Volatility

Net Fund Assets

Fee

 

 

Up $500 million

0.20%

Over $500 million and up to $1 billion

0.17%

Over $1 billion

0.15%

 

 

Real Estate Securities

 

Net Fund Assets

Fee

 

 

Up to $1 billion

0.90%

Over $1 billion and up to $2 billion

0.87%

Over $2 billion and up to $3 billion

0.84%

Over $3 billion

0.80%

 

 

Small Cap Value

 

Net Fund Assets

Fee

 

 

Up to $1 billion

0.85%

Over $1 billion and up to $2 billion

0.83%

Over $2 billion and up to $3 billion

0.80%

Over $3 billion

0.76%

 

10

--------------------------------------------------------------------------------